Name: Council Regulation (EC) No 1206/2001 of 28Ã May 2001 on cooperation between the courts of the Member States in the taking of evidence in civil or commercial matters
 Type: Regulation
 Subject Matter: economic geography;  civil law;  trade policy;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R1206Council Regulation (EC) No 1206/2001 of 28 May 2001 on cooperation between the courts of the Member States in the taking of evidence in civil or commercial matters Official Journal L 174 , 27/06/2001 P. 0001 - 0024Council Regulation (EC) No 1206/2001of 28 May 2001on cooperation between the courts of the Member States in the taking of evidence in civil or commercial mattersTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 61(c) and Article 67(1) thereof,Having regard to the initiative of the Federal Republic of Germany(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas:(1) The European Union has set itself the objective of maintaining and developing the European Union as an area of freedom, security and justice in which the free movement of persons is ensured. For the gradual establishment of such an area, the Community is to adopt, among others, the measures relating to judicial cooperation in civil matters needed for the proper functioning of the internal market.(2) For the purpose of the proper functioning of the internal market, cooperation between courts in the taking of evidence should be improved, and in particular simplified and accelerated.(3) At its meeting in Tampere on 15 and 16 October 1999, the European Council recalled that new procedural legislation in cross-border cases, in particular on the taking of evidence, should be prepared.(4) This area falls within the scope of Article 65 of the Treaty.(5) The objectives of the proposed action, namely the improvement of cooperation between the courts on the taking of evidence in civil or commercial matters, cannot be sufficiently achieved by the Member States and can therefore be better achieved at Community level. The Community may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary to achieve those objectives.(6) To date, there is no binding instrument between all the Member States concerning the taking of evidence. The Hague Convention of 18 March 1970 on the taking of evidence abroad in civil or commercial matters applies between only 11 Member States of the European Union.(7) As it is often essential for a decision in a civil or commercial matter pending before a court in a Member State to take evidence in another Member State, the Community's activity cannot be limited to the field of transmission of judicial and extrajudicial documents in civil or commercial matters which falls within the scope of Council Regulation (EC) No 1348/2000 of 29 May 2000 on the serving in the Member States of judicial and extrajudicial documents in civil or commercial matters(4). It is therefore necessary to continue the improvement of cooperation between courts of Member States in the field of taking of evidence.(8) The efficiency of judicial procedures in civil or commercial matters requires that the transmission and execution of requests for the performance of taking of evidence is to be made directly and by the most rapid means possible between Member States' courts.(9) Speed in transmission of requests for the performance of taking of evidence warrants the use of all appropriate means, provided that certain conditions as to the legibility and reliability of the document received are observed. So as to ensure the utmost clarity and legal certainty the request for the performance of taking of evidence must be transmitted on a form to be completed in the language of the Member State of the requested court or in another language accepted by that State. For the same reasons, forms should also be used as far as possible for further communication between the relevant courts.(10) A request for the performance of the taking of evidence should be executed expeditiously. If it is not possible for the request to be executed within 90 days of receipt by the requested court, the latter should inform the requesting court accordingly, stating the reasons which prevent the request from being executed swiftly.(11) To secure the effectiveness of this Regulation, the possibility of refusing to execute the request for the performance of taking of evidence should be confined to strictly limited exceptional situations.(12) The requested court should execute the request in accordance with the law of its Member State.(13) The parties and, if any, their representatives, should be able to be present at the performance of the taking of evidence, if that is provided for by the law of the Member State of the requesting court, in order to be able to follow the proceedings in a comparable way as if evidence were taken in the Member State of the requesting court. They should also have the right to request to participate in order to have a more active role in the performance of the taking of evidence. However, the conditions under which they may participate should be determined by the requested court in accordance with the law of its Member State.(14) The representatives of the requesting court should be able to be present at the performance of the taking of evidence, if that is compatible with the law of the Member State of the requesting court, in order to have an improved possibility of evaluation of evidence. They should also have the right to request to participate, under the conditions laid down by the requested court in accordance with the law of its Member State, in order to have a more active role in the performance of the taking of evidence.(15) In order to facilitate the taking of evidence it should be possible for a court in a Member State, in accordance with the law of its Member State, to take evidence directly in another Member State, if accepted by the latter, and under the conditions determined by the central body or competent authority of the requested Member State.(16) The execution of the request, according to Article 10, should not give rise to a claim for any reimbursement of taxes or costs. Nevertheless, if the requested court requires reimbursement, the fees paid to experts and interpreters, as well as the costs occasioned by the application of Article 10(3) and (4), should not be borne by that court. In such a case, the requesting court is to take the necessary measures to ensure reimbursement without delay. Where the opinion of an expert is required, the requested court may, before executing the request, ask the requesting court for an adequate deposit or advance towards the costs.(17) This Regulation should prevail over the provisions applying to its field of application, contained in international conventions concluded by the Member States. Member States should be free to adopt agreements or arrangements to further facilitate cooperation in the taking of evidence.(18) The information transmitted pursuant to this Regulation should enjoy protection. Since Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data(5), and Directive 97/66/EC of the European Parliament and of the Council of 15 December 1997 concerning the processing of personal data and the protection of privacy in the telecommunications sector(6), are applicable, there is no need for specific provisions on data protection in this Regulation.(19) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999(7) laying down the procedures for the exercise of implementing powers conferred on the Commission.(20) For the proper functioning of this Regulation, the Commission should review its application and propose such amendments as may appear necessary.(21) The United Kingdom and Ireland, in accordance with Article 3 of the Protocol on the position of the United Kingdom and Ireland annexed to the Treaty on the European Union and to the Treaty establishing the European Community, have given notice of their wish to take part in the adoption and application of this Regulation.(22) Denmark, in accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, is not participating in the adoption of this Regulation, and is therefore not bound by it nor subject to its application,HAS ADOPTED THIS REGULATION:CHAPTER IGENERAL PROVISIONSArticle 1Scope1. This Regulation shall apply in civil or commercial matters where the court of a Member State, in accordance with the provisions of the law of that State, requests:(a) the competent court of another Member State to take evidence; or(b) to take evidence directly in another Member State.2. A request shall not be made to obtain evidence which is not intended for use in judicial proceedings, commenced or contemplated.3. In this Regulation, the term "Member State" shall mean Member States with the exception of Denmark.Article 2Direct transmission between the courts1. Requests pursuant to Article 1(1)(a), hereinafter referred to as "requests", shall be transmitted by the court before which the proceedings are commenced or contemplated, hereinafter referred to as the "requesting court", directly to the competent court of another Member State, hereinafter referred to as the "requested court", for the performance of the taking of evidence.2. Each Member State shall draw up a list of the courts competent for the performance of taking of evidence according to this Regulation. The list shall also indicate the territorial and, where appropriate, the special jurisdiction of those courts.Article 3Central body1. Each Member State shall designate a central body responsible for:(a) supplying information to the courts;(b) seeking solutions to any difficulties which may arise in respect of a request;(c) forwarding, in exceptional cases, at the request of a requesting court, a request to the competent court.2. A federal State, a State in which several legal systems apply or a State with autonomous territorial entities shall be free to designate more than one central body.3. Each Member State shall also designate the central body referred to in paragraph 1 or one or several competent authority(ies) to be responsible for taking decisions on requests pursuant to Article 17.CHAPTER IITRANSMISSION AND EXECUTION OF REQUESTSSection 1Transmission of the requestArticle 4Form and content of the request1. The request shall be made using form A or, where appropriate, form I in the Annex. It shall contain the following details:(a) the requesting and, where appropriate, the requested court;(b) the names and addresses of the parties to the proceedings and their representatives, if any;(c) the nature and subject matter of the case and a brief statement of the facts;(d) a description of the taking of evidence to be performed;(e) where the request is for the examination of a person:- the name(s) and address(es) of the person(s) to be examined,- the questions to be put to the person(s) to be examined or a statement of the facts about which he is (they are) to be examined,- where appropriate, a reference to a right to refuse to testify under the law of the Member State of the requesting court,- any requirement that the examination is to be carried out under oath or affirmation in lieu thereof, and any special form to be used,- where appropriate, any other information that the requesting court deems necessary;(f) where the request is for any other form of taking of evidence, the documents or other objects to be inspected;(g) where appropriate, any request pursuant to Article 10(3) and (4), and Articles 11 and 12 and any information necessary for the application thereof.2. The request and all documents accompanying the request shall be exempted from authentication or any equivalent formality.3. Documents which the requesting court deems it necessary to enclose for the execution of the request shall be accompanied by a translation into the language in which the request was written.Article 5LanguageThe request and communications pursuant to this Regulation shall be drawn up in the official language of the requested Member State or, if there are several official languages in that Member State, in the official language or one of the official languages of the place where the requested taking of evidence is to be performed, or in another language which the requested Member State has indicated it can accept. Each Member State shall indicate the official language or languages of the institutions of the European Community other than its own which is or are acceptable to it for completion of the forms.Article 6Transmission of requests and other communicationsRequests and communications pursuant to this Regulation shall be transmitted by the swiftest possible means, which the requested Member State has indicated it can accept. The transmission may be carried out by any appropriate means, provided that the document received accurately reflects the content of the document forwarded and that all information in it is legible.Section 2Receipt of requestArticle 7Receipt of request1. Within seven days of receipt of the request, the requested competent court shall send an acknowledgement of receipt to the requesting court using form B in the Annex. Where the request does not comply with the conditions laid down in Articles 5 and 6, the requested court shall enter a note to that effect in the acknowledgement of receipt.2. Where the execution of a request made using form A in the Annex, which complies with the conditions laid down in Article 5, does not fall within the jurisdiction of the court to which it was transmitted, the latter shall forward the request to the competent court of its Member State and shall inform the requesting court thereof using form A in the Annex.Article 8Incomplete request1. If a request cannot be executed because it does not contain all of the necessary information pursuant to Article 4, the requested court shall inform the requesting court thereof without delay and, at the latest, within 30 days of receipt of the request using form C in the Annex, and shall request it to send the missing information, which should be indicated as precisely as possible.2. If a request cannot be executed because a deposit or advance is necessary in accordance with Article 18(3), the requested court shall inform the requesting court thereof without delay and, at the latest, within 30 days of receipt of the request using form C in the Annex and inform the requesting court how the deposit or advance should be made. The requested Court shall acknowledge receipt of the deposit or advance without delay, at the latest within 10 days of receipt of the deposit or the advance using form D.Article 9Completion of the request1. If the requested court has noted on the acknowledgement of receipt pursuant to Article 7(1) that the request does not comply with the conditions laid down in Articles 5 and 6 or has informed the requesting court pursuant to Article 8 that the request cannot be executed because it does not contain all of the necessary information pursuant to Article 4, the time limit pursuant to Article 10 shall begin to run when the requested court received the request duly completed.2. Where the requested court has asked for a deposit or advance in accordance with Article 18(3), this time limit shall begin to run when the deposit or the advance is made.Section 3Taking of evidence by the requested courtArticle 10General provisions on the execution of the request1. The requested court shall execute the request without delay and, at the latest, within 90 days of receipt of the request.2. The requested court shall execute the request in accordance with the law of its Member State.3. The requesting court may call for the request to be executed in accordance with a special procedure provided for by the law of its Member State, using form A in the Annex. The requested court shall comply with such a requirement unless this procedure is incompatible with the law of the Member State of the requested court or by reason of major practical difficulties. If the requested court does not comply with the requirement for one of these reasons it shall inform the requesting court using form E in the Annex.4. The requesting court may ask the requested court to use communications technology at the performance of the taking of evidence, in particular by using videoconference and teleconference.The requested court shall comply with such a requirement unless this is incompatible with the law of the Member State of the requested court or by reason of major practical difficulties.If the requested court does not comply with the requirement for one of these reasons, it shall inform the requesting court, using form E in the Annex.If there is no access to the technical means referred to above in the requesting or in the requested court, such means may be made available by the courts by mutual agreement.Article 11Performance with the presence and participation of the parties1. If it is provided for by the law of the Member State of the requesting court, the parties and, if any, their representatives, have the right to be present at the performance of the taking of evidence by the requested court.2. The requesting court shall, in its request, inform the requested court that the parties and, if any, their representatives, will be present and, where appropriate, that their participation is requested, using form A in the Annex. This information may also be given at any other appropriate time.3. If the participation of the parties and, if any, their representatives, is requested at the performance of the taking of evidence, the requested court shall determine, in accordance with Article 10, the conditions under which they may participate.4. The requested court shall notify the parties and, if any, their representatives, of the time when, the place where, the proceedings will take place, and, where appropriate, the conditions under which they may participate, using form F in the Annex.5. Paragraphs 1 to 4 shall not affect the possibility for the requested court of asking the parties and, if any their representatives, to be present at or to participate in the performance of the taking of evidence if that possibility is provided for by the law of its Member State.Article 12Performance with the presence and participation of representatives of the requesting court1. If it is compatible with the law of the Member State of the requesting court, representatives of the requesting court have the right to be present in the performance of the taking of evidence by the requested court.2. For the purpose of this Article, the term "representative" shall include members of the judicial personnel designated by the requesting court, in accordance with the law of its Member State. The requesting court may also designate, in accordance with the law of its Member State, any other person, such as an expert.3. The requesting court shall, in its request, inform the requested court that its representatives will be present and, where appropriate, that their participation is requested, using form A in the Annex. This information may also be given at any other appropriate time.4. If the participation of the representatives of the requesting court is requested in the performance of the taking of evidence, the requested court shall determine, in accordance with Article 10, the conditions under which they may participate.5. The requested court shall notify the requesting court, of the time when, and the place where, the proceedings will take place, and, where appropriate, the conditions under which the representatives may participate, using form F in the Annex.Article 13Coercive measuresWhere necessary, in executing a request the requested court shall apply the appropriate coercive measures in the instances and to the extent as are provided for by the law of the Member State of the requested court for the execution of a request made for the same purpose by its national authorities or one of the parties concerned.Article 14Refusal to execute1. A request for the hearing of a person shall not be executed when the person concerned claims the right to refuse to give evidence or to be prohibited from giving evidence,(a) under the law of the Member State of the requested court; or(b) under the law of the Member State of the requesting court, and such right has been specified in the request, or, if need be, at the instance of the requested court, has been confirmed by the requesting court.2. In addition to the grounds referred to in paragraph 1, the execution of a request may be refused only if:(a) the request does not fall within the scope of this Regulation as set out in Article 1; or(b) the execution of the request under the law of the Member State of the requested court does not fall within the functions of the judiciary; or(c) the requesting court does not comply with the request of the requested court to complete the request pursuant to Article 8 within 30 days after the requested court asked it to do so; or(d) a deposit or advance asked for in accordance with Article 18(3) is not made within 60 days after the requested court asked for such a deposit or advance.3. Execution may not be refused by the requested court solely on the ground that under the law of its Member State a court of that Member State has exclusive jurisdiction over the subject matter of the action or that the law of that Member State would not admit the right of action on it.4. If execution of the request is refused on one of the grounds referred to in paragraph 2, the requested court shall notify the requesting court thereof within 60 days of receipt of the request by the requested court using form H in the Annex.Article 15Notification of delayIf the requested court is not in a position to execute the request within 90 days of receipt, it shall inform the requesting court thereof, using form G in the Annex. When it does so, the grounds for the delay shall be given as well as the estimated time that the requested court expects it will need to execute the request.Article 16Procedure after execution of the requestThe requested court shall send without delay to the requesting court the documents establishing the execution of the request and, where appropriate, return the documents received from the requesting court. The documents shall be accompanied by a confirmation of execution using form H in the Annex.Section 4Direct taking of evidence by the requesting courtArticle 171. Where a court requests to take evidence directly in another Member State, it shall submit a request to the central body or the competent authority referred to in Article 3(3) in that State, using form I in the Annex.2. Direct taking of evidence may only take place if it can be performed on a voluntary basis without the need for coercive measures.Where the direct taking of evidence implies that a person shall be heard, the requesting court shall inform that person that the performance shall take place on a voluntary basis.3. The taking of evidence shall be performed by a member of the judicial personnel or by any other person such as an expert, who will be designated, in accordance with the law of the Member State of the requesting court.4. Within 30 days of receiving the request, the central body or the competent authority of the requested Member State shall inform the requesting court if the request is accepted and, if necessary, under what conditions according to the law of its Member State such performance is to be carried out, using form J.In particular, the central body or the competent authority may assign a court of its Member State to take part in the performance of the taking of evidence in order to ensure the proper application of this Article and the conditions that have been set out.The central body or the competent authority shall encourage the use of communications technology, such as videoconferences and teleconferences.5. The central body or the competent authority may refuse direct taking of evidence only if:(a) the request does not fall within the scope of this Regulation as set out in Article 1;(b) the request does not contain all of the necessary information pursuant to Article 4; or(c) the direct taking of evidence requested is contrary to fundamental principles of law in its Member State.6. Without prejudice to the conditions laid down in accordance with paragraph 4, the requesting court shall execute the request in accordance with the law of its Member State.Section 5CostsArticle 181. The execution of the request, in accordance with Article 10, shall not give rise to a claim for any reimbursement of taxes or costs.2. Nevertheless, if the requested court so requires, the requesting court shall ensure the reimbursement, without delay, of:- the fees paid to experts and interpreters, and- the costs occasioned by the application of Article 10(3) and(4).The duty for the parties to bear these fees or costs shall be governed by the law of the Member State of the requesting court.3. Where the opinion of an expert is required, the requested court may, before executing the request, ask the requesting court for an adequate deposit or advance towards the requested costs. In all other cases, a deposit or advance shall not be a condition for the execution of a request.The deposit or advance shall be made by the parties if that is provided for by the law of the Member State of the requesting court.CHAPTER IIIFINAL PROVISIONSArticle 19Implementing rules1. The Commission shall draw up and regularly update a manual, which shall also be available electronically, containing the information provided by the Member States in accordance with Article 22 and the agreements or arrangements in force, according to Article 21.2. The updating or making of technical amendments to the standard forms set out in the Annex shall be carried out in accordance with the advisory procedure set out in Article 20(2).Article 20Committee1. The Commission shall be assisted by a Committee.2. Where reference is made to this paragraph, Articles 3 and 7 of Decision 1999/468/EC shall apply.3. The Committee shall adopt its Rules of Procedure.Article 21Relationship with existing or future agreements or arrangements between Member States1. This Regulation shall, in relation to matters to which it applies, prevail over other provisions contained in bilateral or multilateral agreements or arrangements concluded by the Member States and in particular the Hague Convention of 1 March 1954 on Civil Procedure and the Hague Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters, in relations between the Member States party thereto.2. This Regulation shall not preclude Member States from maintaining or concluding agreements or arrangements between two or more of them to further facilitate the taking of evidence, provided that they are compatible with this Regulation.3. Member States shall send to the Commission:(a) by 1 July 2003, a copy of the agreements or arrangements maintained between the Member States referred to in paragraph 2;(b) a copy of the agreements or arrangements concluded between the Member States referred to in paragraph 2 as well as drafts of such agreements or arrangements which they intend to adopt; and(c) any denunciation of, or amendments to, these agreements or arrangements.Article 22CommunicationBy 1 July 2003 each Member State shall communicate to the Commission the following:(a) the list pursuant to Article 2(2) indicating the territorial and, where appropriate, the special jurisdiction of the courts;(b) the names and addresses of the central bodies and competent authorities pursuant to Article 3, indicating their territorial jurisdiction;(c) the technical means for the receipt of requests available to the courts on the list pursuant to Article 2(2);(d) the languages accepted for the requests as referred to in Article 5.Member States shall inform the Commission of any subsequent changes to this information.Article 23ReviewNo later than 1 January 2007, and every five years thereafter, the Commission shall present to the European Parliament, the Council and the Economic and Social Committee a report on the application of this Regulation, paying special attention to the practical application of Article 3(1)(c) and 3, and Articles 17 and 18.Article 24Entry into force1. This Regulation shall enter into force on 1 July 2001.2. This Regulation shall apply from 1 January 2004, except for Articles 19, 21 and 22, which shall apply from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaty establishing the European Community.Done at Brussels, 28 May 2001.For the CouncilThe PresidentT. BodstrÃ ¶m(1) OJ C 314, 3.11.2000, p. 2.(2) Opinion delivered on 14 March 2001 (not yet published in the Official Journal).(3) Opinion delivered on 28 February 2001 (not yet published in the Official Journal).(4) OJ L 160, 30.6.2000, p. 37.(5) OJ L 281, 23.11.1995, p. 31.(6) OJ L 24, 30.1.1998, p. 1.(7) OJ L 184, 17.7.1999, p. 23.ANNEX>PIC FILE= "L_2001174EN.000902.EPS">>PIC FILE= "L_2001174EN.001001.EPS">>PIC FILE= "L_2001174EN.001101.EPS">>PIC FILE= "L_2001174EN.001201.EPS">>PIC FILE= "L_2001174EN.001301.EPS">>PIC FILE= "L_2001174EN.001401.EPS">>PIC FILE= "L_2001174EN.001501.EPS">>PIC FILE= "L_2001174EN.001601.EPS">>PIC FILE= "L_2001174EN.001701.EPS">>PIC FILE= "L_2001174EN.001801.EPS">>PIC FILE= "L_2001174EN.001901.EPS">>PIC FILE= "L_2001174EN.002001.EPS">>PIC FILE= "L_2001174EN.002101.EPS">>PIC FILE= "L_2001174EN.002201.EPS">>PIC FILE= "L_2001174EN.002301.EPS">>PIC FILE= "L_2001174EN.002401.EPS">